


EXHIBIT 10.32

EMPLOYMENT AGREEMENT

     This Employment Agreement (“Agreement”) is made effective as of the 16th
day of February, 2012 (the “Effective Date” or “Commencement Date”), by and
between Stephen N. Rosenfield (“Executive”) and Geron Corporation, a Delaware
corporation (the “Company”).

     Whereas, the Company desires to employ Executive to provide personal
services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for Executive’s services; and

     Whereas, Executive wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits;

     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:

ARTICLE I
DEFINITIONS

     For purposes of the Agreement, the following terms are defined as follows:

     1.1 “Board” means the Board of Directors of the Company.

     1.2 “Cause” means any of the following:

          (a) any willful act or omission by Executive constituting dishonesty,
fraud or other malfeasance against the Company;

          (b) Executive’s conviction of a felony under the laws of the United
States or any state thereof or any other jurisdiction in which the Company
conducts business;

          (c) Executive’s debarment by the U.S. Food and Drug Administration
from working in or providing services to any pharmaceutical or biotechnology
company under the Generic Drug Enforcement Act of 1992, or other ineligibility
under any law or regulation to perform Executive’s duties to the Company; or

          (d) Executive’s breach of any of the material policies of the Company.

     1.3 “Change in Control” shall have the meaning set forth in the Plan.

     1.4 “Code” means the Internal Revenue Code of 1986, as amended.

     1.5 “Company” means Geron Corporation or its successors in interest.

--------------------------------------------------------------------------------




     1.6 “Comparable Employment” means employment on terms which provide (a) the
same or greater rate of base pay or salary as in effect immediately prior to
Executive’s termination, (b) the same, equivalent or higher job title and level
of responsibility as Executive had prior to Executive’s termination, (c)
equivalent or higher bonus opportunity as the bonus opportunity for the year
preceding the year in which the termination occurs, and d) a principal work
location that is both (i) no more than forty-five (45) miles from Executive’s
principal work location immediately prior to Executive’s termination and (ii) no
more than thirty (30) miles farther from Executive’s principal weekday residence
than was Executive’s principal work location immediately prior to the
termination.

     1.7 “Covered Termination” means an Involuntary Termination Without Cause
that occurs at any time, provided that such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, including Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).

     1.8 “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge other than (i) for Cause, or (ii) after an involuntary or voluntary
filing of a petition under chapter 7 or 11 of 11 USC Section 101 et. seq., an
assignment for the benefit of creditors, a liquidation of the company’s assets
in formal proceeding or otherwise or any other event of insolvency by the
Company, in any case, without an offer of Comparable Employment by the Company
or a successor, acquirer, or affiliate of the Company. For purposes of this
Agreement, the termination of Executive’s employment due to Executive’s death or
disability will not constitute a termination for Cause.

     1.9 “Plan” means the Company’s 2011 Equity Incentive Award Plan, as
amended.

ARTICLE II
EMPLOYMENT BY THE COMPANY

     2.1 Position and Duties. Subject to the terms set forth herein, the Company
agrees to employ Executive in the position of Executive Vice President, General
Counsel and Corporate Secretary, such employment to commence on the Commencement
Date. During the Executive’s employment, Executive will report to the Chief
Executive Officer. Executive shall serve in a part-time employee capacity
equivalent to eighty percent (80%) of a full time work schedule and shall
perform such duties as are assigned to Executive by the Chief Executive Officer
and, except as otherwise instructed by the Chief Executive Officer, such other
duties as are customarily associated with the position of General Counsel and
Secretary. The part-time schedule will be annually re-evaluated by the Company
to ensure that the arrangement meets the needs of the Company. During
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention (except
for vacation periods as set forth herein and reasonable periods of illness or
other incapacities permitted by the Company’s general employment policies or as
otherwise set forth in this Agreement) to the business of the Company.

     2.2 Employment at Will. Both the Company and Executive acknowledge and
agree that Executive’s employment with the Company is “at-will” and not for any
specified period of time, and may be terminated at any time by Executive or the
Company, with or without Cause, and with or without prior notice; provided,
however, that if Executive’s employment with the Company is terminated under
circumstances that constitute a Covered Termination, Executive will be eligible
to receive certain severance payments and benefits as set forth in Article IV
below.

2

--------------------------------------------------------------------------------




     2.3 Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company, including but not limited to those policies relating to protection of
confidential information and assignment of inventions. In the event of a
conflict between the terms of this Agreement and the Company’s general
employment policies or practices, this Agreement shall control.

ARTICLE III
COMPENSATION

     3.1 Base Salary. Executive shall receive for services to be rendered
hereunder an annual base salary of $292,000 which has been pro-rated to reflect
eighty percent (80%) of a full time work schedule. The Base Salary is payable on
the regular payroll dates of the Company subject to increase in the sole
discretion of the Board (the “Base Salary”).

     3.2 Bonus. Executive shall be eligible to earn, for each fiscal year of the
Company ending during Executive’s employment with the Company, an annual
discretionary cash bonus (an “Annual Bonus”) targeted at forty five percent
(45%) of Executive’s Base Salary.

     3.3 Stock Option. The Compensation Committee of the Board granted Executive
an option to purchase four hundred and twenty-five thousand (425,000) shares of
Company common stock (the “Option”) on February 16, 2012 (the “Grant Date”),
having an exercise price equal to the closing trading price of a share of
Company common stock on the Grant Date. The Option shall vest with respect to
1/8th of the shares initially subject thereto on the six-month anniversary of
the Commencement Date and with respect to 1/48th of the shares initially subject
thereto on each monthly anniversary of the Commencement Date thereafter, subject
to Executive’s continued service to the Company through the applicable vesting
date, provided, that upon occurrence of a Change of Control, subject to
Executive’s continued service to the Company through the date of such Change of
Control, the Option shall vest and become exercisable with respect to one
hundred percent (100%) of the unvested shares subject thereto. The Option shall
be exercisable in full on the Grant Date, subject to Executive entering into a
restricted stock purchase agreement with respect to any unvested shares.
Executive shall be permitted to exercise any or all of the Option, whether or
not vested, subject to the Company’s right of repurchase. The Option otherwise
shall be subject to and governed in all respects by the terms of the Plan and
the option agreement to be entered into between the Company and Executive.

     3.4 Standard Company Benefits; Vacation. With the exception of health care,
vision and dental benefits, Executive shall be entitled to all rights and
benefits for which Executive is eligible under the terms and conditions of the
Company’s benefit and compensation plans, practices, policies and programs, as
in effect from time to time, that are provided by the Company to its senior
executives generally. Executive will be eligible for twenty (20) days of
vacation per year.

3

--------------------------------------------------------------------------------




ARTICLE IV
SEVERANCE BENEFITS AND RELEASE

     4.1 Severance Benefits. If Executive’s employment terminates due to a
Covered Termination after the date of execution of this Agreement, Executive
shall receive:

          (i) Payment of Accrued Obligations Upon Termination of Employment.
Upon a termination of Executive’s employment for any reason at any time
following the Commencement Date, the Company shall pay to Executive in a single
lump-sum cash payment as soon as administratively practicable following the date
of termination, the aggregate amount of Executive’s (A) earned but unpaid Base
Salary, and (B) accrued but unpaid vacation pay. In addition, Executive shall be
promptly paid for incurred but unreimbursed business expenses upon his
submission of such expenses in accordance with the Company’s expense
reimbursement policies. The amounts set forth in this Section 4.1(i) are
collectively referred to as the “Accrued Obligations”.

          (ii) Severance Upon a Covered Termination. If Executive’s employment
terminates due to a Covered Termination at any time after the Commencement Date,
then, in addition to the Accrued Obligations:

               (a) Executive shall be paid target Annual Bonus for the fiscal
year in which the termination occurs, prorated for the length of service
provided during the calendar year through the termination date, payable in a
single lump-sum payment within thirty (30) days following the date of
termination;

               (b) Executive shall be paid an aggregate amount equal to twelve
(12) months of Executive’s Base Salary in effect on the date of termination,
payable to Executive in a single lump-sum amount on the sixtieth (60th) day
following the date of termination;

               (c) Executive and Executive’s covered dependents will be eligible
to continue their health care benefit coverage as permitted by COBRA (Internal
Revenue Code Section 4980B) at the Company’s expense for the lesser of (i)
twelve (12) months following the Covered Termination, or (ii) until the
Executive and/or Executive’s covered dependents are no longer eligible for COBRA
(for clarification and as an example, in the event Executive is covered by
another health plan, etc.). Thereafter, Executive and Executive’s covered
dependents shall be entitled to maintain coverage for Executive and Executive’s
eligible dependents at Executive’s own expense for the balance of the period
that Executive is entitled to coverage under COBRA; and

               (d) the Option, along with any subsequent options or other
exercisable equity interest in the Company held by Executive shall remain
outstanding and exercisable through the earlier of (i) the second (2nd)
anniversary of the date of termination or (ii) the original expiration date of
the option or other equity interest.

Notwithstanding the foregoing, the amounts payable under this Article IV, other
than the Annual Bonus and the extended exercisability set forth in Section
4.1(d), shall be reduced by the amount of severance or other cash compensation,
if any, payable under the Company’s Change of Control Severance Plan attached
hereto as Exhibit C. For the avoidance of doubt, all amounts payable under this
Agreement shall be subject to applicable federal, state, local or foreign tax
withholding requirements.

4

--------------------------------------------------------------------------------




     4.2 Parachute Payments. If any payment or benefit Executive would receive
in connection with a Change in Control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be
reduced to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Executive elects in writing a
different order (provided, however, that such election shall be subject to
Company approval): reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits. In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards unless Executive elects in writing a different
order for cancellation.

The Company for general audit purposes shall engage a nationally recognized
public accounting firm (the “Accounting Firm”) to perform the foregoing
calculations. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
Accounting Firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

     4.3 Release. Notwithstanding the foregoing, Executive’s right to receive
the amounts provided for in Sections 4.1(ii) and 4.2, and the Change of Control
acceleration referenced in Section 3.3 above shall be subject to and conditioned
upon Executive’s execution and non-revocation of a release of claims in
substantially the form attached hereto as Exhibit A (the “Release”) (as such
form may be modified to take into account changes in the law) within fifty (50)
days following the termination date. Such Release shall specifically relate to
all of Executive’s rights and claims in existence at the time of such execution
and shall confirm Executive’s obligations under the Proprietary Information
Agreement (as defined below). It is understood that Executive has a certain
period to consider whether to execute such Release, as set forth in the Release,
and Executive may revoke such Release within seven (7) business days after
execution. In the event Executive does not execute such Release within the
applicable period, or if Executive revokes such Release within the subsequent
seven (7) business day period, none of the aforesaid benefits set forth in
Sections 4.1(ii), 4.2 and the Change of Control acceleration referenced in
Section 3.3 shall be payable to Executive under this Agreement and this
Agreement shall be null and void.

5

--------------------------------------------------------------------------------




     4.4 Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Company at the time of the Separation
from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the benefits to which Executive is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, such portion of Executive’s benefits shall not be provided to
Executive prior to the earlier of (a) the expiration of the six-month period
measured from the date of Executive’s Separation from Service or (b) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 4.4 shall be paid in a lump sum to Executive (or Executive’s
estate or beneficiaries), and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. For purposes of Section 409A of the
Code, Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate payments
and accordingly, each payment shall at all times be considered a separate and
distinct payment.

     4.5 Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.

ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS

     5.1 Agreement. Executive agrees to abide by the Proprietary Information and
Inventions Agreement attached hereto as Exhibit B (the “Proprietary Information
Agreement”).

     5.2 Remedies. Executive’s duties under the Proprietary Information and
Inventions Agreement shall survive termination of Executive’s employment with
the Company and the termination of this Agreement. Executive acknowledges that a
remedy at law for any breach or threatened breach by Executive of the provisions
of the Proprietary Information and Inventions Agreement would be inadequate, and
Executive therefore agrees that the Company shall be entitled to injunctive
relief in case of any such breach or threatened breach.

6

--------------------------------------------------------------------------------




ARTICLE VI
OUTSIDE ACTIVITIES

     6.1 No Other Employment. Except with the prior written consent of the
Board, Executive shall not during the term of Executive’s employment with the
Company, undertake or engage in any other employment, occupation or business
enterprise. Notwithstanding the foregoing, during the term of Executive’s
employment with the Company, Executive may (a) undertake or engage in any other
employment, occupation or business enterprise in which Executive is a passive
investor, and/or (b) engage in civic and not-for-profit activities, in each
case, so long as such activities do not materially interfere with the
performance of Executive’s duties hereunder.

     6.2 No Conflicting Business Interests. During the term of Executive’s
employment by the Company, except on behalf of the Company, Executive shall not
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant, or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which were known by Executive to compete directly with the Company,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that anything above to the
contrary notwithstanding, Executive may own, as a passive investor, securities
of any competitor corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than 1% of the
voting stock of such corporation.

ARTICLE VII
NONINTERFERENCE

     While employed by the Company, and for one (1) year immediately following
the date on which Executive terminates employment or otherwise ceases providing
services to the Company, Executive agrees not to interfere with the business of
the Company by soliciting or attempting to solicit any employee of the Company
to terminate such employee’s employment in order to become an employee,
consultant or independent contractor to or for any competitor of the Company.
Executive’s duties under this Article VII shall survive termination of
Executive’s employment with the Company and the termination of this Agreement.

ARTICLE VIII
GENERAL PROVISIONS

     8.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by telex) or the third day after mailing by first class mail, to the
Company at its primary office location and to Executive at Executive’s address
as listed on the Company payroll.

7

--------------------------------------------------------------------------------




     8.2 Section 409A. To the extend applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other such guidance that
may be issued after the Commencement Date (“Section 409A”). Notwithstanding any
provision of this Agreement to the contrary, in the event that following the
Commencement Date, the Company determines in good faith that any compensation or
benefits payable under this Agreement may not be either exempt from or compliant
with Section 409A, the Company may adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to preserve the intended tax treatment of the
compensation and benefits payable hereunder, including without limitation
actions intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A, provided, that this Section 8.2 does not, and shall not be construed so as
to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
create any liability on the part of the Company for any failure to do so.

     8.3 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

     8.4 Waiver. If either party should waive any breach of any provisions of
this Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

     8.5 Complete Agreement. This Agreement and its Exhibit A and Exhibit B
constitute the entire agreement between Executive and the Company and are the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter (except for the Plan, any successor thereto or the Company’s
Change of Control Severance Plan). This Agreement supersedes any prior agreement
between Executive and the Company or any predecessor employer in its entirety.
Executive and the Company acknowledge and agree that this Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein or therein and cannot be modified or amended except
in a writing signed by a duly-authorized officer of the Company.

     8.6 Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

     8.7 Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

     8.8 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties hereunder and Executive may
not assign any of Executive’s rights hereunder, without the written consent of
the Company, which shall not be withheld unreasonably.

8

--------------------------------------------------------------------------------




     8.9 Arbitration. In the event of any contractual, statutory or tort dispute
or claim relating to or arising out of Executive’s employment relationship with
the Company (including but not limited to any claims of wrongful termination or
age, sex, race, or other discrimination, but not including workers’ compensation
claims), Executive and the Company agree that all such disputes will be finally
resolved by binding arbitration conducted by a single neutral arbitrator
associated with the American Arbitration Association in Menlo Park, California.
Executive and the Company hereby waive their respective rights to have any such
disputes or claims tried to a judge or jury. However, the Company agrees that
this arbitration provision will not apply to any claim, by either Executive or
the Company, for injunctive relief. The administrative costs of any arbitration
proceeding between Executive and the Company and the fees and costs of the
arbitrator shall be borne by the Company.

     8.10 Attorneys’ Fees. If either party hereto brings any action to enforce
rights hereunder, each party in any such action shall be responsible for its own
attorneys’ fees and costs incurred in connection with such action.

     8.11 Acknowledgement. Executive acknowledges that Executive (a) has had the
opportunity to discuss this matter with and obtain advice from independent
counsel of Executive’s own choice and has been advised to do so by the Company,
(b) has carefully read and fully understands all the provisions of this
Agreement, and (c) is knowingly and voluntarily entering into this Agreement.
Executive represents that Executive (i) is familiar with the restrictive
covenants set forth in the Proprietary Information Agreement and (ii) is fully
aware of his/her obligations thereunder.

     8.12 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California.

     In Witness Whereof, the parties have executed this Agreement on the
respective dates set forth below:

GERON CORPORATION

  By: /s/ John A. Scarlett   John A. Scarlett, MD   Chief Executive Officer  
Date:  February 22, 2012


Accepted and agreed this 21st day of February, 2012,

/s/ Stephen Rosenfield Stephen N. Rosenfield


9

--------------------------------------------------------------------------------




EXHIBIT A

GENERAL RELEASE

10

--------------------------------------------------------------------------------




EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

11

--------------------------------------------------------------------------------




EXHIBIT C

AMENDED AND RESTATED SEVERANCE PLAN

12

--------------------------------------------------------------------------------